Citation Nr: 0607856	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  98-17 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, to include osteoarthritis and 
degenerative disc disease.

2.  Entitlement to service connection for a cervical spine 
disorder, to include osteoarthritis and degenerative disc 
disease.  

(Entitlement to an effective date earlier than September 11, 
2003, for an award of service connection and the assignment 
of a 30 percent evaluation for right ulnar neuropathy will be 
the subject of a separate appellate decision.)  


REPRESENTATION

Appellant represented by:	Morgan G. Adams, Attorney 




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
July 1955 and from March 1958 to June 1962.  He served with 
Reserve components from October 17, 1979, to October 17, 
1985, including inactive duty training at various times and 
active duty for training during the following times: May 17 
to May 31, 1980; April 24 to April 27, 1981; May 31 to June 
12, 1981; August 22 to September 5, 1981; July 31 to August 
14, 1982; January 31 to February 5, 1983; July 16 to July 30, 
1983; and, from December 17 to December 23, 1983.  He also 
claimed additional Reserve duty between June 1962 and October 
1979; however, this duty has not been verified.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO) that determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for cervical spine osteoarthritis and degenerative 
disc disease.

In a December 1999 decision, the Board determined that new 
and material evidence sufficient to reopen the claim had not 
been received.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In March 2001, CAVC vacated that Board decision and 
remanded the case for readjudication in light of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pursuant thereto, the 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake additional development.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In August 2003, the Board remanded the case to the 
Appeals Management Center (AMC) for issuance of a 
supplemental statement of the case (SSOC).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Entitlement to service connection for a cervical spine 
disorder, to include osteoarthritis and degenerative disc 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC in Washington, 
D.C.


FINDINGS OF FACT

1.  In March 1989 decision, the Board denied entitlement to 
service connection for a neck disability.  

2.  Evidence received since the March 1989 Board decision has 
not been previously submitted to agency decision makers, 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered to fairly decide 
the merits of the claim.  


CONCLUSIONS OF LAW

1.  The March 1989 Board decision, which denied service 
connection for a neck disability, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied service 
connection claim and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The CAVC has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  


New and Material Evidence 

In March 1989, the Board denied service connection for a neck 
disability.  The veteran did not appeal that decision and it 
became final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  

Pursuant to 38 U.S.C. §§ 5108 and 7104, when a claim has been 
disallowed by the Board, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a).

38 C.F.R. § 3.156(a) (2005) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The application to reopen the claim was received 
prior to that date and therefore will be evaluated using the 
earlier-more liberal-version of the regulation which 
states:

New and material evidence is evidence that has not 
been previously submitted to agency decision 
makers that bears directly and substantially upon 
the specific matter under consideration, that is 
neither cumulative nor redundant and that, by 
itself, or in connection with evidence previously 
assembled, is so significant that it must be 
considered to fairly decide the merits of the 
claim.  

38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the United States Court of 
Appeals for the Federal Circuit stressed that newly submitted 
evidence could be material if it resulted in a more complete 
record for evaluating the disability.  With respect to any 
application to reopen a finally decided claim, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence relevant to the March 1989 Board decision 
consists of service medical records, service personnel 
records, a VA examination report, VA outpatient treatment 
reports, and the veteran's claims and statements.  Lacking, 
was any medical opinion specifically addressing whether a 
neck disorder was caused or aggravated by active military 
service.  Significantly, however, a May 1977 private 
examination report notes that the veteran had a lot of neck 
pain and that a current 
X-ray at that time showed spondylosis at C4 through C6.   

Evidence submitted since the March 1989 Board decision 
includes an October 2002 VA examination report and etiology 
opinion indicating the date of onset of the claimed neck 
disability.  Because this evidence has not been previously 
submitted to agency decision makers, because it bears 
directly and substantially upon the specific matter under 
consideration, because it is neither cumulative nor 
redundant, and because in connection with evidence previously 
assembled, it is so significant that it must be considered to 
fairly decide the merits of the claim, the Board finds that 
it is new and material evidence.  The claim is therefore 
reopened.  To this extent the appeal must be granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a cervical spine 
disorder, to include osteoarthritis and degenerative disc 
disease, is reopened.  To this extent the claim is granted. 


REMAND

The Board has reopened the claim based on new and material 
evidence and the claim must now be reviewed on a de novo 
basis.  To avoid unfair prejudice to the veteran, the AMC 
should initially review the claim.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Moreover, additional development is 
warranted, as explained below.  

In October 2002, a VA physician reviewed the claims file and 
examined the veteran.  During the examination, the veteran 
reported that he had no neck pain prior to a February 1982 
injury.  The physician concluded that complaints of neck pain 
were precipitated by a February 1982 non-service related 
injury.  The VA physician determined therefore that cervical 
degenerative disc disease and degenerative arthritis did not 
begin during active military service or active duty for 
training and was not aggravated by such service.  This 
opinion is, however, based on faulty history.

Review of the claims file reflects that in 1977 the veteran 
had reported a history of neck pain.  Moreover, 1977 X-rays 
showed cervical spondylosis.  Thus, clearly, cervical 
spondylosis and neck pain were present in 1977.  

The claims file should be returned to the VA physician who 
performed the October 2002 VA orthopedic examination for an 
addendum report to clarify the etiology of the claimed neck 
disability.  The physician's attention is called to a May 2, 
1977, report apparently authored by Thomas W Currey, M.D., 
that states, "Complaining alot of neck pain in addition to 
his shoulder discomfort."  "His neck causes a good bit of 
pain from time to time."  The physician found diffuse 
tenderness along the back of the neck.  X-rays showed very 
mild spondylosis at C4, C5, and possibly C6.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  Return the claims file to Dr. C. H., 
the physician who performed the October 
18, 2002, VA orthopedic examination.  The 
physician should review a May 2, 1977, 
medical report from Orthopaedics 
Associates, P.C., flagged with a green-
colored tab in Volume I of the claims 
file. The physician should then re-
address the following questions:  

a).  Whether it is at least as 
likely as not (50 percent or greater 
probability) that any disability of 
the cervical spine is related to a 
claimed neck injury in 1952 or 
otherwise to either of the veteran's 
two periods of active military 
service?

b).  If the answer above is NO, the 
physician should address whether it 
is at least as likely as not (50 
percent or greater probability) that 
degenerative arthritis was 
manifested within one year following 
the veteran's release from either 
period of active military service?

c).  If the answer to b) above is 
NO, the physician should address 
whether it is at least as likely as 
not (50 percent or greater 
probability) that any cervical spine 
disability underwent an increase in 
severity beyond the natural 
progression during any period of 
active duty for training or inactive 
duty training?

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined if necessary.  
If the specified physician is 
unavailable, a qualified substitute may 
be used.  

2.  Following the above, the AMC should 
review all relevant evidence and re-
adjudicate the claim for service 
connection on a de novo basis.  If the 
desired benefits are not granted, the 
veteran and his attorney should be issued 
a supplemental statement of the case.  
The veteran and his attorney should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


